United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 17-5208                                                September Term, 2018
                                                                     1:16-cv-01434-CRC
                                                      Filed On: December 3, 2018
Gregory R. Swecker and Beverly F. Swecker,

             Appellants

      v.

Midland Power Cooperative, et al.,

             Appellees


      BEFORE:       Rogers, Srinivasan, and Wilkins, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed May 17, 2017,
be affirmed as to the remaining appellee, the Federal Energy Regulatory Commission.
Appellants seek to compel the Commission to take enforcement action, but an agency’s
decision not to take enforcement action is generally committed to an agency’s absolute
discretion and is therefore presumptively unreviewable. See Heckler v. Chaney, 470
U.S. 821, 831-32 (1985); 5 U.S.C. § 701(a)(2). The presumption against judicial review
has not been rebutted in this case. See Sierra Club v. Jackson, 648 F.3d 848, 855
(D.C. Cir. 2011). Moreover, appellants have not persuaded the court to read an implied
cause of action against the Commission into the self-contained regulatory and
enforcement system established by Congress in 16 U.S.C. § 824a-3. See Alexander v.
Sandoval, 532 U.S. 275, 286 (2001); Niagara Mohawk Power Corp. v. FERC, 117 F.3d
1485, 1488 (D.C. Cir. 1997). Accordingly, appellants’ complaint as to the Commission
was subject to dismissal for failure to state a claim, pursuant to Federal Rule of Civil
Procedure 12(b)(6). Sierra Club, 648 F.3d at 854.
                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 17-5208                                                September Term, 2018

        The Clerk is directed to publish this judgment. The Clerk is further directed to
withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C.
Cir. Rule 41.
                                          Per Curiam




                                          Page 2